Citation Nr: 1137635	
Decision Date: 10/06/11    Archive Date: 10/11/11	

DOCKET NO.  09-25 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for claustrophobia with panic attacks.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to December 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

For reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the current severity of the Veteran's service-connected claustrophobia with panic attacks.  In that regard, at the time of a videoconference hearing before the undersigned Veterans Law Judge in July 2011, the Veteran indicated that, in his opinion, the VA psychiatric examination conducted in June 2008 was inadequate, in that such examination lasted only from "3 to 5 minutes," and failed to give him an opportunity to discuss the extent of his psychiatric symptomatology.  See Transcript, pp. 4-5.  The Veteran further indicated that he was currently receiving treatment for his service-connected psychiatric disability from Kaiser Permanente.  See Transcript, p.7.  Significantly, the most recent treatment record currently contained in the Veteran's claims folder is dated in January 2009, at this point, almost three years ago.

At the videoconference hearing, the Veteran additionally testified regarding his current problems with depression, as well as nocturnal panic attacks.  According to the Veteran, these panic attacks typically occurred from one to three times per week, primarily, during the nighttime hours.  See Transcript, pp. 8-9.

Finally, when questioned regarding the severity of his service-connected psychiatric symptomatology, the Veteran indicated that the symptomatology in question had been becoming progressively worse.  See Transcript, p. 11.  Under the circumstances, it was the request both of the Veteran and his accredited representative that he be afforded an additional VA psychiatric examination prior to a final determination on his claim.  

As noted above, the Veteran was most recently afforded a VA psychiatric examination for the purpose of determining the severity of his service-connected claustrophobia with panic attacks in June 2008, more than three years ago.  Accordingly, the Board is of the opinion that an additional, more contemporaneous VA examination would be appropriate prior to a final adjudication of Veteran's claim for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Accordingly, the case is REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should contact the Veteran, with a request that he provide the full name and address for the Kaiser Permanente medical facility where he receives treatment for his service-connected psychiatric disability.  Following receipt of that information, the RO/AMC should contact the appropriate Kaiser Permanente facility, with a request that they provide copies of any and all records of treatment of the Veteran at their facility on or after January 2009.  The Veteran should be requested to sign the necessary authorization for release of those private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain those records, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  Any pertinent VA inpatient or outpatient treatment records, subsequent to January 2009, the date of the most recent outpatient treatment of record, should then be obtained and incorporated in the claims folder.  Once again, all attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

3.  The Veteran should then be afforded an additional VA psychiatric examination in order to more accurately determine the current severity of his service-connected claustrophobia with panic attacks.  To the extent possible, that examination should be conducted by a VA psychiatrist who has not previously examined the Veteran.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  Moreover, the Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have an adverse effect on his claim.

As regards the requested examination, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  

Following completion of the psychiatric examination, the examiner should specifically comment as to whether, due to the Veteran's service-connected claustrophobia with panic attacks, he suffers from a depressed mood and anxiety, sleep impairment, suspiciousness, memory loss and/or panic attacks.  To the extent the Veteran does, in fact, suffer from panic attacks as a result of his service-connected psychiatric disorder, the frequency of those panic attacks should be specifically described.

The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to the completion of the examination.  Moreover, a notation to the effect that this record review has taken place must be included in the examination report.  

4.  The RO/AMC should then readjudicate the Veteran's claim for an initial evaluation in excess of 10 percent for service-connected claustrophobia with panic attacks.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in January 2010.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	                  _________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


